Citation Nr: 0737974	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-32 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than April 8, 
2002 for the grant of service connection for tinnitus.

2.  Entitlement to an effective date earlier than June 12, 
2002 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an effective date earlier than March 7, 
2002 for the establishment of a 20 percent rating for 
residuals of a shell fragment wound of the right buttock. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel
INTRODUCTION

The veteran had active service from August 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that rating decision, the RO granted 
service connection for PTSD and tinnitus, and increased the 
rating for residuals of a shell fragment wound of the right 
buttock from zero percent to 20 percent.  The veteran's 
disagreement with the effective dates assigned to the 
granting of these benefits led to this appeal.

In the course of this appeal, the RO has also included 
discussion regarding entitlement to an earlier effective date 
for an increased rating for fractures of the 1st and 2nd toes 
of the left foot.  However, was no decision made regarding 
this disability in the July 2003 rating decision.  The Board 
further notes that in the statement of the case the issue on 
appeal was characterized as entitlement to an earlier 
effective date for service-connected disabilities with a 
combined disability evaluation of 70 percent.  The Board 
notes, however, that the only claims on appeal are those 
claims stemming from disagreement with the effective dates 
assigned in the July 2003 rating decision.  These are the 
only claims to which the August 2003 notice of disagreement 
was timely.  See 38 C.F.R. § 20.302(a) (2007).  That is, the 
only issues that have been developed for appellate review are 
as styled on the title page of this decision.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.300, 20.301, 20.302 (2007).  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993). 

Further, in an April 2006 rating decision, the RO granted an 
earlier effective date of March 7, 2002 for service 
connection and a 20 percent rating for residuals of a shell 
fragment wound of the right buttock.  The effective date 
granted in the July 2003 rating decision was April 8, 2002.  
Thus, the RO has partially granted the benefit sought.  The 
veteran has requested an effective date, however, of November 
1994.  As the veteran has not been granted the full benefit 
sought, the Board finds that the claim for an earlier 
effective date for a 20 percent rating for residuals of a 
shell fragment wound of the right buttock remains on appeal.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  On April 8, 2002, the RO received the veteran's claim for 
service connection for tinnitus; there is no evidence that 
could reasonably be interpreted as reflecting intent to file 
a claim of entitlement to service connection for tinnitus 
prior to April 8, 2002.  

3.  On June 12, 2002, the RO received the veteran's claim for 
service connection for PTSD; there is no evidence that could 
reasonably be interpreted as reflecting intent to file a 
claim of entitlement to service connection for PTSD prior to 
June 12, 2002.

4.  The claims file includes a March 7, 2002 medical document 
regarding the veteran's residuals of a shell fragment wound 
of the right buttock; there is no evidence that could 
reasonably be interpreted as reflecting an intent to file a 
claim of entitlement to an increased rating prior to March 7, 
2002; there is no earlier dated medical evidence of file that 
can be considered an informal claim for increase; and, thus, 
there is also no medical evidence of file dated within a year 
of the veteran's claim from which it is factually 
ascertainable that an increase in disability had occurred.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 8, 
2002, for the award of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2007).  

2.  The criteria for an effective date prior to June 12, 
2002, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2007).  

3.  The criteria for an effective date prior to March 7, 
2002, for the establishment of a 20 percent rating for 
residuals of a shell fragment wound of the right buttock have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  The veteran was 
provided notices in April 2004 and March 2005 regarding the 
establishment of an effective date.  These notices fulfilled 
the provisions of 38 U.S.C.A. § 5103(a).  The veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claims; the information 
and evidence that VA will seek to provide; the information 
and evidence the claimant is expected to provide; and to 
provide any evidence in his possession that pertains to the 
claims.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the April 
2004 and March 2005 letters were issued subsequent to the 
July 2003 rating decision on appeal.  The Board is cognizant 
of Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
April 2006 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

With respect to the Dingess requirements, the record contains 
a VCAA letter that is dated March 2006 but was inserted in 
the file after the April 2006 supplemental statement of the 
case; the record also contains an undated VCAA letter.  While 
these letters provide the additional notification required by 
Dingess, the Board cannot determine whether these notices 
were issued prior to the April 2006 supplemental statement of 
the case, and thus, whether these notices were timely.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III).  As discussed above, prior to the issuance of 
the April 2006 supplemental statement of the case, the 
veteran was provided notice regarding the establishment of an 
effective date.  The Board finds the presumption of prejudice 
raised by the untimely notice of the Dingess requirements is 
rebutted because, as explained below in greater detail, the 
preponderance of the evidence is against all three of the 
veteran's claims for earlier effective dates.  Thus, any 
questions as to the appropriate disability ratings to be 
assigned are moot.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Untimely notice of the Dingess 
requirements did not alter the essential fairness of the 
adjudication of the three earlier effective date issues on 
appeal.  

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  In April 2006, the veteran sent in 
a VCAA notice response indicating that he did not have any 
additional evidence to substantiate his claims.  The Board 
notes that the record indicates that the veteran applied for 
disability benefits through the Social Security 
Administration.  After consideration of the nature of the 
claims on appeal and applicable regulations regarding the 
establishing of an effective date, however, the Board finds 
that these records are not relevant to the issue of 
entitlement to an earlier effective date and there is no 
reasonable possibility that remanding for these records would 
result in a benefit flowing to the veteran.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board 
finds that VA has substantially fulfilled its duty to notify 
and assist the veteran in the claims under consideration.  
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  When error is found in a 
prior decision, however, the effective date of the award will 
be the date from which benefits would have been payable if 
the corrected decision had been made on the date of the 
reversed decision.  See 38 C.F.R. § 3.400(k).

38 C.F.R. § 3.400(o)(2) further provides that in a claim for 
a disability compensation claim, the effective date will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received with in 1 year from such date otherwise, date of 
receipt of claim.

38 C.F.R. § 3.157(b) provides that "once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt 
of" certain types evidence will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  
Among these types of evidence are reports of examination or 
hospitalization by VA or uniformed services and evidence from 
a private physician or laymen.  

The date of receipt of such evidence [from a private 
physician or laymen] will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).  The Board notes that 38 C.F.R. § 3.157 only 
applies to claims for increased ratings or to reopen 
previously denied claims, and it is manifestly not applicable 
to original service connection claims.  See Crawford v. 
Brown, 5 Vet. App. 33, 35-36 (1993).

Factual Background

The veteran contends that he is entitled to earlier effective 
dates for the granting of service connection for PTSD and 
tinnitus, as well as for the granting of a 20 percent rating 
for residuals of a shell fragment wound of the right buttock.  
In his August 2003 notice of disagreement, the veteran 
contended that the effective dates should be the date of 
receipt of his original claim in 1994.  In his November 2003 
substantive appeal (VA Form 9), the veteran contended that he 
had not received the VA Form 9 with the April 1996 statement 
of the case since he was working in Japan when the statement 
of the case was issued.  In this regard, the veteran's main 
contention appears to be that he did not receive the April 
1996 statement of the case, and therefore, that this rating 
decision should not be considered final.  
In an April 1971 rating decision, service connection was 
established for the veteran's residuals of a shell fragment 
wound of the right buttock.  The disability was rated zero 
percent.  

In November 1994, the veteran filed a claim regarding  
"Service-connected disabilities: shrapnel in left shin, left 
foot smashed, and all other SCDs as noted in Service Medical 
Records."  The RO denied the claims for increased ratings 
for the veteran's previously service-connected disabilities 
in a May 1995 rating decision.  The veteran filed a notice of 
disagreement to this rating decision.  He was issued an April 
1996 statement of the case regarding these service-connected 
disabilities.  The veteran did not perfect his appeal by 
submitting a substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.301, 20.302.  As the veteran did not 
perfect his appeal, this rating decision became final.  38 
U.S.C.A. § 7105.  

In November 1996, the RO received a change of address form.  
The form was hand dated April 1996.  The Board notes that the 
April 1996 rating decision was sent to the address that the 
veteran placed on his October 1995 notice of disagreement.

In a VA Form 21-4138, Statement in Support of Claim, received 
on April 8, 2002, the veteran filed a claim for service 
connection for tinnitus.  The RO also construed this letter 
to be a claim for an increased rating for the shell fragment 
wound of the right buttock.

On June 12, 2002, the RO received a letter from the veteran.  
The veteran had attached a medical document noting 
psychiatric treatment in which the veteran "reported having 
difficulty with his memories of his experiences during the 
war in Southeast Asia."  The RO construed this as a claim 
for service connection for PTSD.

There are private medical treatment documents dated March 7, 
2002 of record regarding the severity of the veteran's 
residuals of a shell fragment wound of the right buttock.  



Analysis:  Service Connection

The veteran contends that there was no final decision in 
regards to his November 1994 claim, as he did not receive the 
April 1996 statement of the case.  He asserts, therefore, 
that the November 1994 claim is still open.  However, the 
record shows that the November 1994 claim did not include the 
issues of service connection for tinnitus and PTSD.  

Review of the claims file reveals that the RO received a 
claim for service connection for tinnitus on April 8, 2002 
and the RO noted receipt of the claim for service connection 
for PTSD on June 12, 2002.  There is no earlier formal or 
informal claim of record in which the veteran's asserted 
entitlement to service connection for these benefits.  Thus, 
the Board finds that entitlement to an effective date earlier 
than April 8, 2002 for service connection for tinnitus and 
entitlement to an effective date earlier than June 12, 2002 
for service connection for PTSD are not warranted.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
claims of entitlement to an effective date earlier than April 
8, 2002 for service connection for tinnitus and entitlement 
to an effective date earlier than June 12, 2002 for service 
connection for PTSD must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

Analysis:  Increased Rating

As noted, the veteran's contention that he is entitled to 
earlier effective dates for the benefits granted is based on 
the contention that there was no final decision in regards to 
his November 1994 claim, as he did not receive the April 1996 
statement of the case.  The record indicates that the April 
1996 statement of the case was sent on May 6, 1996.  He 
asserts that the November 1994 claim is still open.  

The Board finds that the RO sent the April 1996 statement of 
the case to the address the veteran listed on the October 
1995 notice of disagreement.  The Court has defined a 
presumption of regularity to the effect that "[t]he 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties".  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the 
Ashley case dealt with regularity in procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically 
held that a statement of an appellant, standing alone, is not 
sufficient to rebut the presumption of regularity in RO 
operations.  

The Board notes that the veteran submitted a change of 
address form in November 1996, more than 6 months after the 
statement of the case was issued.  While this form is hand 
dated by the veteran as being signed on April 18, 1996, there 
is no evidence that the veteran sent the form to the RO at 
that time.  Accordingly, such evidence does not rebut the 
presumption that he received the statement of the case.  The 
RO mailed the veteran the statement of the case to the 
address that the veteran had provided and it was not returned 
as undeliverable.  The veteran did not assert that he did not 
receive this statement of the case until his August 2003 
notice of disagreement.  To the extent that the veteran may 
have moved during the period of time in question but did not 
inform VA, it is well-established that it is the claimant's 
responsibility to keep VA advised of his or her whereabouts.  
If he does not do so, "there is no burden on the part of the 
VA to turn up heaven and earth to find him." See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  Accordingly, the Board 
finds that the presumption that the veteran received the 
April 1996 statement of the case when mailed is not rebutted.  
Thus, the May 1995 rating decision became final.  See 
38 U.S.C.A. § 7105.

The veteran filed his claim for an increased rating for 
residuals of a shell fragment wound of the right buttock on 
April 8, 2004.  The RO found, however, in an April 2006 
rating decision, that the private medical evidence dated 
March 7, 2002 constituted an informal claim for increase and 
granted the increased rating of 20 percent as of that date.  
The Board notes that the RO used the date on the private 
medical evidence and further notes that there is no date 
stamp indicating when this private medical evidence was 
received.  See 38 C.F.R. § 3.157(b)(2).

There is no earlier dated formal or informal claim of record 
regarding entitlement to an increased rating for residuals of 
a shell fragment wound of the right buttock.  Further, there 
are no medical records that show entitlement to an effective 
date prior to March 7, 2002.  Thus, the Board finds that 
entitlement to an effective date earlier than March 7, 2002 
for service connection for the establishment of a 20 percent 
rating for residuals of a shell fragment wound of the right 
buttock is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for an earlier effective date for a 20 percent rating 
for residuals of a shell fragment wound of the right buttock 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).




ORDER

Entitlement to an effective date earlier than April 8, 2002 
for the grant of service connection for tinnitus is denied.

Entitlement to an effective date earlier than June 12, 2002 
for the grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than March 7, 2002 
for the establishment of a 20 percent rating for residuals of 
a shell fragment wound of the right buttock is denied. 




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


